DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed August 12th 2022, claims 1-9 are pending for examination with a March 13th 2019 priority date under 35 USC §119(a)-(d) or (f).
	By way of the present Amendment, claims 1-2 and 4-9 are amended. No claim is canceled or added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Bhogal (US 2018/
0292092), hereinafter Bhogal, and further in view of Winter (EP 3570207 A1), hereinafter Winter.

Claim 1
“recording an image of food to be cooked; implementing, in the processor, a recognition of the recorded image of the food to be cooked, based on machine learning” Bhogal [0138] discloses “the cooking parameter model can include a cooking parameter machine learning model” and Bhogal [0067] discloses “storing images of the users in the cooking profiles; capturing an image of the current user with an optical sensor, such as an oven camera”,

“to determine probability values of a likelihood that the food to be cooked corresponds to known foods to be cooked” Winter [0030] discloses “determining that the image object corresponds to the physical object, if the determined probability measure exceeds a predetermined threshold. … wherein the determining of the probability measure may comprise matching the image object with the physical object by comparing the identification data with pre-stored data of the particular physical object”; the “probability” is construed as the food image matching probability;

“upon one of the probability values exceeding a default threshold value, selecting via the processor a cooking program associated with the corresponding one of the known foods to be cooked; specifying via the processor the selected cooking program to the cooking device” Bhogal teaches cooking session, automated food recognition, image analysis of the foodstuff, and dynamic control of oven operation, Bhogal [0057] discloses, via image analysis, the “processing system can… automatically determine a classification for foodstuff 10 within the cooking cavity 200 …, automatically determine oven component operation based on the classification”, Bhogal [0103] further discloses “classifying the foodstuff based on the image …; and automatically selecting a set of operation instructions based on the foodstuff class”; the “operation” is a “food program” as claimed;

“at least one of the two following steps: increasing the probability value for the recorded image and the one of the known foods associated with the recorded image in response to a user subsequently starting the selected cooking program; and reducing the probability value for the recorded image and the one of the known foods associated with the recorded image in response to the user discarding the selected cooking program” Bhogal [0080] teaches foodstuff features (e.g., color, shape, texture, etc.) “foodstuff parameters include color images (e.g., video or single images), thermal images, information derived from images, …” and Bhogal [0113] teaches food features extraction from food image, “[f]oodstuff features that can be extracted from the image … include foodstuff shape, size (e.g., physical size), color… contour, texture… foodstuff features can be recognized from the image using computer-implemented techniques”, and Bhogal [0031] further teaches the parameters can be adjusted, and parameter “adjustment” means “increasing” or “reducing” the parameter values, in other words, the image matching probability.

Bhogal and Winter disclose analogous art. However, Bhogal does not spell out the “food image match probability” as recited above. It is disclosed in Winter. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Winter into Bhogal to enhance its cooking program functions.

Claim 2
“when one the two following conditions is met: no probability value exceeds the default threshold value; and the user discards the selected cooking program, the method comprising the following steps” Bhogal [0108] discloses “stored cooking parameter data at the oven exceeding a data type or data amount threshold”:
“detecting at least one of the food to be cooked and a cooking program subsequently selected by the user of the cooking device; and at least one of the following two steps: creating an association between the recorded image and at least one of the food to be cooked and the cooking program; and increasing of the probability of an existing assignment” Bhogal [0132] discloses “features selection rules can be applied in selection features purposed for optimizing: cooking speed (e.g., achieving target food output conditions while minimizing cooking time”.

Claim 3
“wherein the image is recorded by a camera of the cooking device or by a mobile terminal” Bhogal [0042] discloses “the sensor includes a camera configured to record images 11 or video of the cooking cavity”.

Claim 4
“when the probability values of a plurality of known foods to be cooked exceed the default probability value, further comprising the following steps selecting a respective cooking program for each of the known foods to be cooked whose probability value exceeds the default threshold value” Winter [0030] discloses “determining that the image object corresponds to the physical object, if the determined probability measure exceeds a predetermined threshold”;

“giving input to the cooking device of the selected respective cooking programs in the sequence of descending probability values” Bhogal [0067] discloses “identifying the user corresponding to the current cooking session based on similarity scores between the current operation parameters and the historic operation parameters for the first and second users”; “giving input to device” is a user action that does not carry patentable weight;

“wherein the probability value for the recorded image and the one of the known foods associated with the recorded image is increased for the one of the selected respective cooking programs that is subsequently started by the user” Bhogal [0135] discloses “[t]he adjustment condition can be a predetermined automatically determined, or manually determined threshold value, a frequency threshold for repeated responses for a specific value, a range of values, a changing rate of feedback value responses, … upon receiving a feedback value for a subjective food parameter of ‘overcooked’ in response to a first subjective parameter query (wherein the adjustment condition is any value varying from a subjective food parameter of ‘perfectly cooked’)”.

Claim 5
“wherein the probability value for the recorded image and the associated food to be cooked for each of the other ones of the cooking programs which the user does not subsequently start are reduced” Bhogal [0080] teaches foodstuff features parameters (e.g., color, shape, texture, etc.) and Bhogal [0113] teaches food features extraction from food image, “[f]oodstuff features that can be extracted from the image … include foodstuff shape, size (e.g., physical size), color… contour, texture… foodstuff features can be recognized from the image using computer-implemented techniques”, and Bhogal [0031] further teaches the foodstuff features can be adjusted, and parameter “adjustment” means “increasing” or “reducing” the image matching probability.

Claim 6
“wherein the selected cooking program is input to the cooking device via the processor so that a food to be cooked is specified for the associated cooking program” Bhogal [0135] discloses “upon receiving a feedback value for a subjective food parameter of ‘overcooked’ in response to a first subjective parameter query (wherein the adjustment condition is any value varying from a subjective food parameter of ‘perfectly cooked’)”.

Claim 7
“primary device control unit for controlling operating elements, display elements, and cooking functions of the cooking device; a network interface with a second control unit” Bhogal [0041] discloses “[t]he sensors can be connected to and controlled by the processor 500, or be otherwise controlled” and Bhogal [0051] discloses “user output (e.g., display, speakers, etc.), user input (e.g., touchscreen, microphone, etc.), communication module (e.g., wireless communication module)”;

“a camera connected to the second control unit and configured to record images of a cooking space of the cooking device” Bhogal [0067] discloses “storing images of the users in the cooking profiles; capturing an image of the current user with an optical sensor, such as an oven camera”;

“wherein the second control unit is configured to process recorded images independently of the primary device control unit and to transmit them over the network interface” Winter [0037] discloses “[c]emra C1 typically will be connected by line 11 with the database DB1. Line 11 may be a real network cable or may be a wireless connection”.

Claim 9
Claim 9 is rejected for the similar rationale given for claim 1.

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Bhogal (US 2018/0292092), hereinafter Bhogal, in view of Winter (EP 3570207 A1), hereinafter Winter, and further in view of Yang et al. (US 2017/0185236), hereinafter Yang.

Claim 8
“wherein the second control unit is a system-on-chip device configured to perform image processing and network functionality” Yang [0039] discloses “hardware logic components… System-on-a-chip systems (SOCs)”.

Bhogal, Winter and Yang disclose analogous art. However, Bhogal does not spell out the “system on chip” as recited above. It is disclosed in Yang. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Yang into Bhogal to enhance its cooking program functions.

Response to Arguments
Applicant's arguments filed August 12th 2022 have been fully considered but they are not persuasive.
	Applicant argues, with respect to the Bhogal [0067] citation, that “identifying a user of the cooking device is very different from recording an image of the food to be cooked, and likewise recognizing the recorded image of the food based on machine learning.” Said argument is not persuasive because applicant fails to review the cited references in their entirety. Paragraphs [0080][0113] of Bhogal clearly teaches foodstuff parameters that can be extracted from food images.
	In the present Office action, prior art citations were amended with additional explanations. Food images are identified with a plurality of features and can be extracted to deciding a cooking session. All claimed elements of claim 1 are taught in Bhogal in view of Winter.
	Further, about the increasing the probability value for the recorded image and the one of the known foods associated with the recorded image in response to a user selected cooking program, applicant argues that “[n]owhere does Bhogal describe or suggest such steps. Rather, Bhogal describes in para. [0114] that a foodstuff parameter, e.g. ‘brownness’ can be evaluated during a cooking session to control the heating element… Winter also does not cure this deficiency.” Said argued feature is not persuasive.
The argued feature is disclosed in Bhogal further in view of Winter for the “probability” wording. Prior art citations provided for claim 1 last limitation rejection are amended with explanations in the present Office action for a better review of the Bhogal reference. Again, applicant is advised to review the cited prior art references in their entirety, not just the provided excerpts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175